ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                  )
                                            )
Sauer, Inc.                                 )       ASBCA No. 59172
                                            )
Under Contract No. W91278-07-D-0030         )

APPEARANCES FOR THE APPELLANT:                      Kevin J. Kelly, Esq.
                                                     General Counsel

                                                    William L. Martin, III, Esq.
                                                    Keefe, Anchors and Gordon, P.A.
                                                     Fort Walton Beach, FL

APPEARANCES FOR THE GOVERNMENT:                     Thomas H. Gourlay, Jr., Esq.
                                                     Engineer Chief Trial Attorney
                                                    Laura J. Arnett, Esq.
                                                    Benjamin T. Clark, Esq.
                                                     Engineer Trial Attorneys
                                                     U.S. Army Engineer District, Savannah

                                 ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 23 September 2016




                                                 Administrative Judge
                                                 Acting Chairman
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 591 72, Appeal of Sauer, Inc., rendered
in conformance with the Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals